      Case 4:21-cv-02432 Document 1 Filed on 07/27/21 in TXSD Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

RICHARD ROEGNER,                                     )
                                                     )
                       Plaintiff,                    )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        Case No.
CHONG CHUL CHOE,                                     )
                                                     )
                       Defendant.                    )

                                         COMPLAINT

       COMES NOW, RICHARD ROEGNER, by and through the undersigned counsel, and

files this, his Complaint against Defendant, CHONG CHUL CHOE, pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this

Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

       2.      Plaintiff, RICHARD ROEGNER (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.



                                                 1
      Case 4:21-cv-02432 Document 1 Filed on 07/27/21 in TXSD Page 2 of 15




       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

       7.      Defendant, CHONG CHUL CHOE (hereinafter “CHONG CHUL CHOE”), is an

individual who transacts business in the State of Texas and within this judicial district.

       8.      Defendant, CHONG CHUL CHOE, may be properly served with process for

service via its Owner, to wit: 14007 Queensbury Lane, Houston, TX 77079-3226.

                                  FACTUAL ALLEGATIONS

       9.      On or about July 4, 2021, Plaintiff was a customer at “Los Pipiles Restaurant” a

business located at 12033 Veterans Memorial, Houston, TX 77067, referenced herein as “Los

Pipiles Restaurant”.   Attached is a receipt documenting Plaintiff’s purchase at Los Pipiles

Restaurant. See Exhibit 1. Also attached is a photograph documenting Plaintiff’s visit to the

Property while at Los Pipiles Restaurant. See Exhibit 2.

       10.     Defendant, CHONG CHUL CHOE, is the owner or co-owner of the real property

and improvements that Los Pipiles Restaurant is situated upon and that is the subject of this

action, referenced herein as the “Property.”

       11.     Plaintiff lives 4 miles from the Property.



                                                  2
      Case 4:21-cv-02432 Document 1 Filed on 07/27/21 in TXSD Page 3 of 15




       12.     Given the very close vicinity of the Property to Plaintiff’s residence, Plaintiff is

routinely driving by the Property.

       13.     Plaintiff’s access to the business(es) located 12033 Veterans Memorial, Houston,

TX 77067, Harris County Property Appraiser’s property identification number 1162560020010

(“the Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant, CHONG CHUL CHOE, is compelled to remove the physical barriers to access and

correct the ADA violations that exist at the Property, including those set forth in this Complaint.

       14.     Defendant, CHONG CHUL CHOE, as property owner, is responsible for

complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, CHONG CHUL CHOE and the tenant allocating

responsibilities for ADA compliance within the unit the tenant operates, that lease is only

between the property owner and the tenant and does not abrogate the Defendant’s independent

requirement to comply with the ADA for the entire Property it owns, including the interior

portions of the Property which are public accommodations. See 28 CFR § 36.201(b).

       15.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       16.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend



                                                 3
      Case 4:21-cv-02432 Document 1 Filed on 07/27/21 in TXSD Page 4 of 15




to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          17.   Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, personally encountered many barriers to access the Property that are detailed in

this Complaint, engaged many barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury if all the illegal barriers to access present at the Property identified in

this Complaint are not removed.

          18.   Although Plaintiff did not personally encounter each and every barrier to access

identified in Plaintiff’s Complaint, Plaintiff became aware of all identified barriers prior to filing

the Complaint and because Plaintiff intends on revisiting the Property as a customer and

advocate for the disabled within six months or sooner after the barriers to access are removed, it

is likely that despite not actually encountering a particular barrier to access on one visit, Plaintiff

may encounter a different barrier to access identified in the complaint in a subsequent visit as,

for example, one accessible parking space may not be available and he would need to use an

alternative accessible parking space in the future on his subsequent visit. As such, all barriers to

access identified in the Complaint must be removed in order to ensure Plaintiff will not be

exposed to barriers to access and legally protected injury.

          19.   Plaintiff’s inability to fully access the Property and the stores within in a safe

manner and in a manner which inhibits the free and equal enjoyment of the goods and services

offered at the Property, both now and into the foreseeable future, constitutes an injury in fact as

recognized by Congress and is historically viewed by Federal Courts as an injury in fact.

                                      COUNT I
                          VIOLATIONS OF THE ADA AND ADAAG


                                                  4
      Case 4:21-cv-02432 Document 1 Filed on 07/27/21 in TXSD Page 5 of 15




       20.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       21.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       22.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****


                                                 5
      Case 4:21-cv-02432 Document 1 Filed on 07/27/21 in TXSD Page 6 of 15




       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       23.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       24.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       25.     The Property is a public accommodation and service establishment.

       26.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       29.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more



                                                 6
      Case 4:21-cv-02432 Document 1 Filed on 07/27/21 in TXSD Page 7 of 15




specifically set forth in this Complaint.

        30.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

        31.     Defendant, CHONG CHUL CHOE, has discriminated against Plaintiff (and

others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

        32.     Defendant, CHONG CHUL CHOE, will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendant, CHONG CHUL CHOE, is compelled to

remove all physical barriers that exist at the Property, including those specifically set forth

herein, and make the Property accessible to and usable by Plaintiff and other persons with

disabilities.

        33.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of



                                                 7
      Case 4:21-cv-02432 Document 1 Filed on 07/27/21 in TXSD Page 8 of 15




the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     At Divine Hair and Spa and Los Pipiles as well as Units 109, 111, 115, 117, 131

               and 137, there is a doorway threshold with a vertical rise in excess of ½ (one half)

               inch and does not contain a bevel with a maximum slope of 1:2 in violation of

               Section 404.2.5 of the 2010 ADAAG standards. This barrier to access would

               make it dangerous and difficult for Plaintiff to access this public accommodation

               because the vertical rise at the threshold could cause Plaintiff’s wheelchair to tip

               backwards.     It may also cause Plaintiff to exert significantly more effort to

               overcome the vertical rise, while at the same time, somehow attempt to hold the

               door open without the use of hands which are necessary to cause the wheelchair to

               move forward.

       (ii)    At the entrance to Los Pipiles, the maneuvering clearance of the accessible

               entrance is not level due to the presence of a 1-inch vertical rise, in violation of

               Section 404.2.4.4 of the 2010 ADAAG standards. This violation would make it

               difficult for Plaintiff to access the units of the Property.

       (iii)   Due to the barriers to access identified in (i) and (ii), not all entrance doors and

               doorways comply with Section 404 of the 2010 ADAAG standards, this is a

               violation of Section 206.4 of the 2010 ADAAG standards. This violation would

               make it difficult for Plaintiff to access the units of the Property.

       (iv)    In front of Unit 117 and Los Pipiles, one of the accessible parking spaces is

               missing an identification sign in violation of Section 502.6 of the 2010 ADAAG




                                                  8
Case 4:21-cv-02432 Document 1 Filed on 07/27/21 in TXSD Page 9 of 15




          standards. This violation would make it difficult for Plaintiff to locate an

          accessible parking space.

 (v)      In front of Unit 117 and Los Pipiles, the access aisle to the accessible parking

          space is not level due to the presence of an accessible ramp in the access aisle in

          violation of Section 502.4 of the 2010 ADAAG standards. This violation would

          make it dangerous and difficult for Plaintiff to exit and enter their vehicle while

          parked at the Property as the lift from the van may rest upon the ramp and create

          an unlevel surface.

 (vi)     In front of Unit 117 and Los Pipiles, the accessible curb ramp is improperly

          protruding into the access aisle of the accessible parking space in violation of

          Section 406.5 of the 2010 ADAAG Standards. This violation would make it

          dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

          the Property as the lift from the van may rest upon the ramp and create an unlevel

          surface.

 (vii)    In front of Unit 117 and Los Pipiles, the accessible ramp side flares have a slope

          in excess of 1:10 in violation of Section 406.3 of the 2010 ADAAG standards.

          This violation would make it dangerous and difficult for Plaintiff to access the

          units of the Property because steep slopes on ramp side flares could cause the

          wheelchair to tip over and injure Plaintiff.

 (viii)   In front of Los Pipiles, directly in front of the accessible parking space and

          directly beneath the sign identifying the accessible parking space is a sign which

          states “Los Pipiles Parking” only and threatens any non-Los Pipiles customer who

          parks in this accessible parking space with having their vehicle towed away. This



                                            9
Case 4:21-cv-02432 Document 1 Filed on 07/27/21 in TXSD Page 10 of 15




         policy constitutes a violation of section 208.2 of the 2010 ADAAG standards as

         an accessible parking space shall be available to all patrons of the Property, not

         just one particular unit. Moreover, this policy of threatening a disabled individual

         with towing their car for parking in an accessible parking space constitutes a

         denial of participation in the goods and services offered at the Property in

         violation of 42 U.S.C § 12182(b)(1)(A)(i).

 (ix)    In front of Units 131 and 135, one of the accessible parking spaces is missing an

         identification sign in violation of Section 502.6 of the 2010 ADAAG standards.

         This violation would make it difficult for Plaintiff to locate an accessible parking

         space.

 (x)     In front of Units 131 and 135, the access aisle to the accessible parking space is

         not level due to the presence of an accessible ramp in the access aisle in violation

         of Section 502.4 of the 2010 ADAAG standards. This violation would make it

         dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

         the Property as the lift from the van may rest upon the ramp and create an unlevel

         surface.

 (xi)    In front of Units 131 and 135, the accessible curb ramp is improperly protruding

         into the access aisle of the accessible parking space in violation of Section 406.5

         of the 2010 ADAAG Standards. This violation would make it dangerous and

         difficult for Plaintiff to exit and enter their vehicle while parked at the Property as

         the lift from the van may rest upon the ramp and create an unlevel surface.

 (xii)   Inside Los Pipiles, there is not at least 5% (five percent) of the dining surfaces

         provided for consumption of food or drink which complies with Section 902.3



                                           10
Case 4:21-cv-02432 Document 1 Filed on 07/27/21 in TXSD Page 11 of 15




          requiring the maximum height of the dining surface to be maximum 34 (thirty-

          four) inches above the finished floor in violation of Section 226.1 of the 2010

          ADAAG standards.

 (xiii)   Defendants fail to adhere to a policy, practice and procedure to ensure that all

          facilities are readily accessible to and usable by disabled individuals.

 LOS PIPILES RESTROOMS

 (i)      The restrooms have grab bars adjacent to the commode which are not in

          compliance with Section 604.5 of the 2010 ADAAG standards as the rear bar is

          less missing. This would make it difficult for Plaintiff and/or any disabled

          individual to safely transfer from the wheelchair to the toilet and back to the

          wheelchair.


 (ii)     The side grab bar is too low (below 33 inches) and is not positioned in accordance

          with Sections 609.4 and 604.5 of the 2010 ADAAG standards. This would make

          it difficult for Plaintiff and/or any disabled individual to safely transfer from the

          wheelchair to the toilet and back to the wheelchair.

 (iii)    The height of the toilet seat is below the minimum height of 17 (seventeen) inches

          in violation of Section 604.4 of the 2010 ADAAG standards. This would make it

          difficult for Plaintiff and/or any disabled individual to safely utilize the toilet as a

          too low toilet seat causes difficulty in transferring to and from a wheelchair.

 (iv)     The restroom lacks signage in compliance with Sections 216.8 and 703 of the

          2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

          disabled individual to locate accessible restroom facilities.




                                            11
Case 4:21-cv-02432 Document 1 Filed on 07/27/21 in TXSD Page 12 of 15




 (v)      The door hardware of the bathroom entrance has operable parts which require

          tight grasping, pinching or twisting of the wrist in violation of Section 309.4 of

          the 2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

          disabled individual to utilize the restroom facilities.

 (vi)     Restrooms have a pedestal sink with inadequate knee and toe clearance in

          violation of Section 306 of the 2010 ADAAG standards. This would make it

          difficult for Plaintiff and/or any disabled individual to utilize the restroom sink as

          Plaintiff is seated in a wheelchair and, when seated, Plaintiff’s feet and legs

          protrude out in front. In order to properly utilize a sink, Plaintiff’s legs must be

          able to be underneath the surface of the sink, but due to the improper

          configuration of the sink, there is no room underneath for Plaintiff’s legs and feet.

 (vii)    The actionable mechanism of the paper towel dispenser in the restroom is located

          above 48 inches from the finished floor which is outside the prescribed vertical

          reach ranges set forth in Section 308.2.1 of the 2010 ADAAG standards. This

          would make it difficult for Plaintiff and/or any disabled individual to access the

          paper towels to dry themselves as individuals in wheelchairs are seated and

          typically have much lower reach ranges than standing individuals.

 (viii)   The height of the bottom edge of the reflective surface of the mirror in the

          bathroom is above the 40-inch maximum height permitted by Section 603.3 of the

          2010 ADAAG standards. This violation would make it difficult for the Plaintiff

          and/or any disabled individual to properly utilize the mirror in the restroom since

          Plaintiff is sitting in a wheelchair and is lower than a person standing up.

 34.      The violations enumerated above may not be a complete list of the barriers,



                                            12
     Case 4:21-cv-02432 Document 1 Filed on 07/27/21 in TXSD Page 13 of 15




conditions or violations encountered by Plaintiff and/or which exist at the Property.

       35.       Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       36.       The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       37.       All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       38.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       39.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, CHONG

CHUL CHOE, has the financial resources to make the necessary modifications. According to

the Property Appraiser, the Appraised value of the Property is $2,622,058.00.

       40.       The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       41.       Upon information and good faith belief, the Property has been altered since 2010.

       42.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.



                                                 13
     Case 4:21-cv-02432 Document 1 Filed on 07/27/21 in TXSD Page 14 of 15




       43.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

CHONG CHUL CHOE, is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Property, including those alleged herein.

       44.     Plaintiff’s requested relief serves the public interest.

       45.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, CHONG CHUL CHOE.

       46.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, CHONG CHUL CHOE, pursuant to 42 U.S.C. §§ 12188 and 12205.

       47.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, CHONG

CHUL CHOE, to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, CHONG CHUL CHOE, in violation of the ADA

               and ADAAG;

       (b)     That the Court issue a permanent injunction enjoining Defendant, CHONG

               CHUL CHOE, from continuing their discriminatory practices;

       (c)     That the Court issue an Order requiring Defendant, CHONG CHUL CHOE to (i)

               remove the physical barriers to access and (ii) alter the Property to make it readily

               accessible to and useable by individuals with disabilities to the extent required by

               the ADA;

       (d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

               and costs; and



                                                 14
Case 4:21-cv-02432 Document 1 Filed on 07/27/21 in TXSD Page 15 of 15




 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: July 27, 2021

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        15
